Case 2:20-cv-01811-ES-CLW Document 26 Filed 12/10/20 Page 1 of 2 PageID: 628




                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

-----------------------------------------------------------x
                                                            :
FORMATION TEXTILES LLC,                                     :   Civil Action No. 2:20-cv-01811-ES-
                                                            :   CLW
                      Plaintiff,                            :
                                                            :
v.                                                          :   NOTICE OF VOLUNTARY
                                                            :   DISMISSAL
ERNST & YOUNG LLP, EY                                       :
RESTRUCTURING LLP, BANK OF BARODA,:
BANK OF INDIA, STATE BANK OF INDIA, :
and GB GLOBAL LIMITED, formerly known as :
MANDHANA INDUSTRIES LIMITED                                 :

                      Defendants.
-----------------------------------------------------------x


         PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff

Formation Textiles LLC voluntarily dismisses its claims asserted in the Amended Complaint,

without prejudice, against all named defendants in this action.



                                                                FORMATION TEXTILES LLC

                                                                By its counsel,

                                                                /s/ Patrick Papalia          _




                                                                Patrick Papalia (ID 015831993)
                                                                Christian A. Stueben (ID 018122011)
                                                                ARCHER & GREINER, P.C.
                                                                21 Main Street, Suite 353
                                                                Hackensack, NJ 07601
                                                                Tel: (201) 342-6000
                                                                Fax: (201) 342-6611
                                                                ppapalia@archerlaw.com
                                                                cstueben@archerlaw.com
Case 2:20-cv-01811-ES-CLW Document 26 Filed 12/10/20 Page 2 of 2 PageID: 629




                                         Kevin B. Huff (admitted pro hac vice)
                                         Brendan J. Crimmins (admitted pro hac
                                           vice)
                                         Alex A. Parkinson (admitted pro hac vice
                                           forthcoming)
                                         KELLOGG, HANSEN, TODD, FIGEL &
                                           FREDERICK, P.L.L.C.
                                         1615 M Street, N.W., Suite 400
                                         Washington, D.C. 20036
                                         Tel: (202) 326-7900
                                         Fax: (202) 326-7999
                                         khuff@kellogghansen.com
                                         bcrimmins@kellogghansen.com
                                         aparkinson@kellogghansen.com

                                         Counsel for Plaintiff
                                         Formation Textiles LLC




                                     2
